DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The following detailed action acknowledges the amendments of the response filed on 16th of November of 2018. The amendments in the filed response have been entered. 
Claims 3-8 and 12-16 have been amended. 
Claims 1-19 are pending in the application and the status of the application is currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) because the claim limitations do not recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
As recited in claims 1 and 19: wherein the user terminal includes a terminal registration means which generates a terminal signature… and a transaction application means which generates an owner signature…; the node group has a transaction approval means which generates an administrator signature…;
As recited in claim 2: wherein the transaction approval means adds the transaction approver signature...;
As recited in claim 3: wherein the transaction approval means adds the transaction approver signature to the block on the sub-chain, and the transaction application means generates the hash value…;
As recited in claim 4: wherein the transaction approval means generates electronic ticket identification information…;
As recited in claim 5: wherein the transaction approval means generates the administrator signature…;
As recited in claim 6: wherein the transaction approval means generates the transaction approver signature…;
As recited in claim 7: the terminal registration means adds the user attribute information…;
As recited in claim 8: wherein the transaction approval means generates the transaction approver signature…;
As recited in claim 13: wherein the transaction approval means generates the transaction approver signature…;
As recited in claim 14: the transaction application means suppresses generation of an electronic signature.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor that had possession of the claimed invention. 
Claims 1 and 19 recite the similar limitations
the user terminal includes a terminal registration means which generates a terminal signature…;
and a transaction application means which generates an owner signature…; 
the node group has a transaction approval means which generates an administrator signature…;
The claims do not recite sufficient structure by only reciting “means”. A review of the Specification concludes a lack of written description of the corresponding structure capable of executing the recited functions. The claims are rejected for lack of written description, and due to their dependence to claim 1, claims 2-17 are also rejected for the lack of written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 19 recite means performing the recited functions, however lack the structural description in the Specification to support the execution of the recited functions. The claims are indefinite based on the lack of corresponding structure in the Specification. 
The claims recite the similar limitations:
the user terminal includes a terminal registration means which generates a terminal signature…;
and a transaction application means which generates an owner signature…; 
the node group has a transaction approval means which generates an administrator signature…;
 The structure is not clearly defined in the Specification to describe the structure capable of performing the recited functions. The limitations are unclear how the functions could be executed, the unclear limitations making the claims indefinite. Due to their dependence to claim 1, claims 2-17 are also rejected for being indefinite.
A proposed amendment to the claims is presented in the interpretation under 112(f) shown above in paragraph 12.
Claim 19 is further rejected for not clearly reciting the non-transitory computer-readable medium (NT-CRM). Where the claim recites in the preamble the NT-CRM, the body of the claim should not have the statements of structure (“terminal registration means”, “transaction application means” and “transaction approval means”). The claim is not clear where the recited “program” is capable to cause the computer to carry out the steps. Thus, claim 19 remains rejected as being indefinite for the unclear recitation of a statement of structure. 
A proposed amendment to claim 19 would be to recite the function in every step without the “means” executed (for example “generating a terminal signature based on user terminal information…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2018/0117447, hereinafter “Tran”), in view of Poelstra (US 10,805,090, hereinafter “Poelstra”).
Regarding Claims 1, 18 and 19, Tran teaches 
wherein the user terminal […] generates a terminal signature based on user terminal information (“receiving an authorization request from the first client device; generating an authorization key for accessing the cloud server and storing the key in a blockchain; providing the authorization key to the first client device;” See Tran in [0132]) and adds the generated terminal signature to a block on a main-chain (See Tran in [0132]), and
[…] generates an owner signature and adds the generated owner signature to the block on the main-chain (“generating an asset record having a fingerprint comprising a hash of a digital representation of the asset, a public key of a client who generates the asset record, and a digital signature comprising a private key of the creating client; communicating with one or more nodes of a peer-to-peer network to generate an entry in a public ledger by performing the steps of: generating at least one issue record comprising a hash of the fingerprint, the public key of the creating client, and an owner signature comprising a hash of the digital signature of the creating client with the hashed fingerprint and the public key of the creating client.” See Tran in [0407]), 
the node group […] generates an administrator signature and adds the generated administrator signature to the block on the main-chain (“When an Blockchain token is first created (i.e., by an issuer) there are no previous owners from which to verify ownership in the ledgers. In one or more embodiments, the issuer can maintain the same private key for digitally signing each Blockchain token as it is issued and entered into in the ledgers. That private key, in turn, can be validated by mutual agreement between the nodes, by a trusted third party (e.g., the Items of value and Exchange Commission), or by one or more other security mechanisms.” See Tran in [0228]), and
generates a transaction approver signature and adds the generated transaction approver signature to a block on a [main]-chain (“These transaction records are signed using both a private key and a public key, the private key being that of a party transferring value and the public key being associated with a receiving address. The shared transaction ledger (140) is typically publicly accessible via a website or other Internet-based platform.” See Tran in [0173]),
the main-chain has a block including a hash value based on the terminal signature, the owner signature, the administrator signature (“In an exemplary blockchain system, Bitcoin, the blockchain address is a 160-bit hash of the public portion of a public/private Elliptic Curve Digital Signature Algorithm (ECDSA) keypair. In at least one known blockchain system, the blockchain address is therefore algorithmically converted from a public key. However, it should be appreciated that the blockchain address may be the public key itself, or any other identifier derived at least partially from the public key. The blockchain address and public key may thus comprise different values or strings of characters that are uniquely associated with each other such that the private key remains unambiguously linked to the blockchain address. The system is not limited to one or more particular blockchain systems, as will be apparent to those skilled in the art.” See Tran in at least [0212]).
Tran substantially teaches the inclusion of a sub-chain, interpreted as a side chain (“In other embodiments, the block chain ecosystem data structure may incorporate a side chain. In some embodiments, a side chain is a block chain that is operated parallel to a main block chain, using transactions or transaction outputs extracted from and later merged back into the main block chain via two-way pegging. The transactions or transaction outputs may be merged back into the main block chain by performing a combined hash of the latest link in the side chain with the latest link in the block chain. The combined hash may use a merkle tree as described above to reduce the computational difficulty associated with a combined hash of two entire blocks.” See Tran in at least [0394]).
Tran does not expressly teach a sub-chain including a hash value based on the transaction approver signature and transaction attribute information.
However, Poelstra does teach the transfer of transaction data from a side chain to a main chain (“To further elaborate the storing and verification of transactions on blockchain ledgers, FIGS. 1A-B show simplified block diagrams of a chain of digital signatures 100 of a plurality of transactions and a proof-of-work system 150, respectively, according to various embodiments. The chain of digital signatures may be, for example, a ledger entry stored on a server of a side chain to a main blockchain. In the digital signature chain 100, each owner transfers amounts of the assets to the next owner by digitally signing a hash of the previous transaction involving the assets and the public key of the next owner, and adding these to the end of each asset.” See Poelstra in Col 4 Ln 61 – Col 5 Ln 5). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Tran “transferring an asset on a side chain ledger to a main blockchain”, as taught by Poelstra, to have a fixed set of elements to a main chain and a smaller set to a side chain to provide faster validation through the side chain of the elements in the main chain.
Based on the interpretation of the “means”, as described in the 112(f) interpretation shown above, it is interpreted that Tran, in view of Poelstra, teaches the functions of the claimed invention, and is concluded to teach the claimed invention. 
Regarding Claim 2, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran further teaches generates the hash value based on the block, and adds the block including the hash value to the main-chain (See Tran in [0228]).
Regarding Claim 3, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches generates the hash value based on the block to which the transaction approver signature is added and adds the block including the hash value (See Tran in [0173]).
Regarding Claim 4, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches generates electronic ticket identification information based on a hash value generated by using at least one of event information, date information, and seat information regarding an electronic ticket, and associates information regarding the main-chain and the sub-chain with the electronic ticket identification information (the interpretation of the generation of the electronic ticket is related to the possible transaction, which is not defined in the independent claim: “The product may be a bill of fiat currency. The product may be commercial paper. The product may be an item, such as a coupon or voucher, which may be used as proof of payment for a service. For instance, the product may be a ticket for conveyance on a transportation carrier such as a train, bus, or airline. The product may be a ticket for an entertainment event such as a sporting event or a concert. The system can also verify the quality of services such as legal services, financial services, consulting services, financial planning services, repair services, cosmetic services, healthcare services, medical services, massage services, among others.” See Tran in [0382]).
Regarding Claim 5, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches generates the administrator signature based on a result of verifying a signature by decryption processing on the terminal signature and/or a result of verifying a signature by decryption processing on the owner signature. (“The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. Public keys are freely shared among nodes in the peer-to-peer network, for example by broadcasting one or more key-exchange messages. The transaction message, in various embodiments, is digitally signed by the sender's private key to authenticate the sender's identity to the network nodes, e.g., by decrypting the sender's digitally signed transaction message using the sender's public key to verify that the sender originated the transaction.” See Tran in [0227]).
Regarding Claim 6, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches generates the transaction approver signature based on a result of verifying a signature by decryption processing on the terminal signature and/or a result of verifying a signature by decryption processing on the administrator signature. (See Tran in [0227]).
Regarding Claim 7, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches adds the user attribute information including at least one of a user face image, user personal information, and user bio-information to the block on the main-chain. (interpreting a user face image is a user biometric information: “Each person also had the fingerprint electronically scanned into the system. This was recorded against their ID blockchain as a backup. If a refugee cut off their wristband, they can be finger scanned again to check who they were. Also, if anything really important was supposed to happen with one of the refugees, the authority can double check the microchip and the fingerprint to make sure they had the right person. Video image is used to check someone's identity by comparing their face with the video image. In one embodiment, biometric data can be included in the blockchain. In this system, an entire immediate family history of DNA data is included in birth certificate blockchain and provides access for any future needs.” See Tran in [0295]).
Regarding Claim 8, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches generates the transaction approver signature based on a position authentication processing with respect to a user who has performed an intention input regarding transaction application processing and/or identity authentication processing. (“For wide ranging manufacturing processes taking multiple GPS coordinates, the computer or phone has an application with a GPS sending/receiving module to obtain GPS coordinates of the smart phone or computer with a GPS device. For example, the computer or phone 1 may receive satellite location data, signal time of flight data, etc. The app includes a GPS sending receiving module that may transmit a request for satellite position data in some instances. In some configurations, the GPS sending/receiving module may be utilized to obtain or receive a geo-fence. The geo-fence may indicate the boundaries of the factories or it may represent a predefined area around and including the smart phone.” See Tran in [0245]).
Regarding Claim 9, Tran, in view of Poelstra, teaches the limitations of claim 8. Tran, in view of Poelstra, further teaches generates the transaction approver signature based on a position authentication processing with respect to a user who has performed an intention input regarding transaction application processing and/or identity authentication processing. (“For wide ranging manufacturing processes taking multiple GPS coordinates, the computer or phone has an application with a GPS sending/receiving module to obtain GPS coordinates of the smart phone or computer with a GPS device. For example, the computer or phone 1 may receive satellite location data, signal time of flight data, etc. The app includes a GPS sending receiving module that may transmit a request for satellite position data in some instances. In some configurations, the GPS sending/receiving module may be utilized to obtain or receive a geo-fence. The geo-fence may indicate the boundaries of the factories or it may represent a predefined area around and including the smart phone.” See Tran in [0245]).
Regarding Claim 10, Tran, in view of Poelstra, teaches the limitations of claim 9. Tran, in view of Poelstra, further teaches the signal receiving history indicates information transmitted and received by wireless communication via the node group or information on signal strength regarding the wireless communication. (“The app can read the tag ID and associate manufacturing information including geolocation with a blockchain entry. This is done for each stage of manufacturing and also for each shipping transit points until the retailer point. Upon purchase, the buyer can inspect the chain of manufacturing and shipping logistics to verify authenticity.” See Tran in [0246]).
Regarding Claim 11, Tran, in view of Poelstra, teaches the limitations of claim 10. Tran, in view of Poelstra, further teaches the wireless communication uses at least one of a radio wave, an ultrasonic wave, and a visible light wave. (“The system enables the physical goods and materials to be identified and linked with their digital representation on the blockchain (e.g., serial numbers, bar codes, digital tags like RFID and NFC, genetic tags) is crucial in uniquely identifying a physical good with its digital counterpart.” See Tran in [0236]).
Regarding Claim 12, Tran, in view of Poelstra, teaches the limitations of claim 8. Tran, in view of Poelstra, further teaches the identity authentication processing is performed based on similarity detection processing between a user face image captured by the node group and a user face image added to the main-chain. (See Tran in [0245]).
Regarding Claim 13, Tran, in view of Poelstra, teaches the limitations of claim 8. Tran, in view of Poelstra, further teaches suppresses, as a turning point of an output of a user private key, reception of an intention input regarding a transaction application processing, generation of an electronic signature regarding the main-chain and the sub-chain, and generation of the hash value regarding the main-chain and the sub-chain. (“When a branch is found invalid according to this protocol, secured transactions registered in that branch may be recreated in a new block in the valid branch; the protocol may reject “double spending” secured transactions 204 that transfer the same product or service that another secured transaction in the valid branch has already transferred.” See Tran in [0389]).
Regarding Claim 15, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches the transaction attribute information indicates an entrance/exit history by a user who has performed the intention input regarding transaction application processing or a settlement history by the user in an event site associated with an electronic ticket. (“Exemplary information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Investor ID, Product ID, Security Type Data, Regulatory and Restriction Data, Transaction History on previous purchasers and sellers that exchanged the security and/or any information relevant to any of the transactions involving the security, Share Amount, Investor Compliance Information on anti-money laundering laws, know your customer guidelines or other types of compliance regulations, etc., Investor Suitability, Beneficial Ownership.” See Tran in [0945]).
Regarding Claim 16, Tran, in view of Poelstra, teaches the limitations of claim 1. Tran, in view of Poelstra, further teaches wherein the node group includes at least one main node at which generation of the administrator signature is performed and at least one sub-node at which generation of the transaction approver signature is performed, the at least one main node is disposed on a public network, and the at least one sub-node is disposed on a private network (interpreting the limitations as non-functional and recitation of the intended use of the claimed invention. As various blockchains are different, the networks do not affect how the main chain and sub chain are used by the claimed invention. See Tran in at least [0212] and [0394]).
Regarding Claim 17, Tran, in view of Poelstra, teaches the limitations of claim 16. Tran, in view of Poelstra, further teaches wherein the at least one main node and the at least one sub-node are connected to each other on the private network, and the private network is a mesh network (interpreting the limitations as non-functional and recitation of the intended use of the claimed invention. As various blockchains are different, the networks do not affect how the main chain and sub chain are used by the claimed invention: “In other embodiments, the access right controls the ability to access a particular network access point. The access right may affect the ability to access one or more master nodes of a network. The network may be a private network; for instance, the network may function as a “private internet” for the use of a community sharing a particular goal, set of ideals, or commercial interest. The private network may, for instance, be a trading or gambling network. The access right may affect the ability to access or read messages directed to particular user account within a messaging service; for instance, the access right may control whether a particular user can read a particular email account, an instant message, a text message, or a voice over internet protocol stream. The access right may give a user the ability to decrypt an encrypted message; in some embodiments, where the access right is tied to the possession of a particular private key, an encrypted message or stream may be encrypted using the corresponding public key.” See Tran in at least [0268]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERM/Examiner, Art Unit 3685                                                                                                                                                                                                        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685